—In an action to recover damages for false arrest and malicious prosecution, the defendants Mark Roter and Jaye Roter appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Underwood, J.), dated March 31, 1999, as denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellants, and the action against the remaining defendants is severed.
Contrary to the plaintiffs contentions, there was probable cause for his arrest which bars his causes of action to recover damages for malicious prosecution and false arrest (see, Broughton v State of New York, 37 NY2d 451; Grieco v Nassau County Police Dept., 266 AD2d 262; Rivera v Village of Dobbs Ferry, 234 AD2d 533). Furthermore, the plaintiff did not establish a favorable disposition of that prosecution (see, Ward v Silverberg, 85 NY2d 993). Accordingly, the appellants are entitled to summary judgment dismissing the complaint insofar as asserted against them. Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.